Case 1:16-cv-00275-JFB-SRF Document 567 Filed 12/11/18 Page 1 of 8 PageID #: 42246




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


    BOSTON SCIENTIFIC SCIMED , INC .,

                                        Plaintiff,
         V.

    EDWARDS LIFESCIENCES
    CORPORATION ,

                                     Defendant.                  1 :16CV275


    EDWARDS LIFESCIENCES PVT, INC. ,
    EDWARDS LIFESCIENCES LLC ,
    EDWARDS LIFESCIENCES
    CORPORATION ,                                      SPECIAL INTERROGATORIES

                             Counterclaim and
                          Third -party Plaintiffs,
              V.


    BOSTON SCIENTIFIC CORPORATION ;
    BOSTON SCIENTIFIC SCIMED, INC.,
    SADRA MEDICAL, INC .,

                             Counterclaim and
                       Third-Party Defendants .




    INSTRUCTIONS:

          Please follow the directions provided throughout this Verdict Form. Your
          answer to each question must be unanimous .

          Please refer to the Jury Instructions for guidance on the law applicable to
          each question .

          Please indicate your answer with an "X," you must answer "yes" or "no" for
          every claim.



                                                 1
Case 1:16-cv-00275-JFB-SRF Document 567 Filed 12/11/18 Page 2 of 8 PageID #: 42247




    I.     BOSTON SCIENTIFIC'S CLAIMS - THE '608 PATENT

                  Infringement

    Question No. 1:

            Did Boston Scientific prove, by a preponderance of the evidence, that Edwards
    directly infringed or infringes , or induced or contributed to the infringement of any of the
    following claims of the '608 Patent, as instructed in Instruction Nos. 18 to 23?

           Claim 1       _x_ Yes
                                 No

           Claim 2       _x_ Yes
                                 No

           Claim 3       _x_ Yes
                                 No

    Question No. 2:

            Did Boston Scientific prove , by a preponderance of the evidence, that Edwards
    has supplied all or a substantial portion of the components of a product covered by the
    following claims of the '608 patent from the United States to another country and
    actively induced their actual assembly in a way that would have directly infringed if it
    occurred in the United States , as instructed in Instruction No. 24?

           Claim 1       ~       Yes
                                 No

           Claim 2       _ L Yes
                             No

           Claim 3       ~       Yes
                                 No

    Question No. 3:

            Did Boston Scientific prove , by a preponderance of the evidence, that Edwards
    has supplied a component or components especially made or especially adapted for a
    product, and not a staple article or commodity of commerce suitable for substantial non-
    infringing use , covered by the following claims of the '608 patent, from the United States
    to another country intending them to be combined in a way that Edwards knew would
    have directly infringed if it occurred in the United States , as instructed in Instruction No.
    24?



                                                  2
Case 1:16-cv-00275-JFB-SRF Document 567 Filed 12/11/18 Page 3 of 8 PageID #: 42248




           Claim 1       _ L Yes
                             No

           Claim 2       -1._ Yes
                              No

           Claim 3       ~ Yes
                               No


    Question No . 4 :

            Did Edwards prove, by clear and convincing evidence, with respect to each of the
    following claims of Boston Scientific's '608 patent, that Edwards used the invention of
    the claim more than one year before the effective filing date of the '608 patent, as
    instructed in Instruction No . 25?

           Claim 1             Yes
                         ~ No

           Claim 2           Yes
                         _1L No

           Claim 3             Yes
                         _x_   No

           B.     Validity

    Question No. 5:

           Did Edwards prove , by clear and convincing evidence , that any of the following
    claims of the '608 patent is invalid as instructed in Instruction No. 27 to 43?

           Claim 1             Yes
                         _x_ No

           Claim 2            Yes
                         _.K_ No

           Claim 3             Yes
                         _x_ No




                                               3
Case 1:16-cv-00275-JFB-SRF Document 567 Filed 12/11/18 Page 4 of 8 PageID #: 42249




                       Damages

                   •   If you answered "yes" to any claim or claims in Question Nos. 1 to
                       3, and "no" to Question No. 4 and Question No . 5 with respect to
                       that same claim, answer Question No. 6.

                   •   Otherwise, skip Question No. 6 and proceed to answer Question
                       No . 7.

    Question No. 6:

           What is the total dollar amount that Boston Scientific has proven by a
    preponderance of the evidence that it is entitled to recover from Edwards for
    infringement of the claim or claims of the '608 patent, as instructed in Instruction Nos .
    46 to 51 .

    $     -S6, 4 \?t-, l oR5

    II.       EDWARDS' CLAIMS -THE SPENSER PATENTS

              A.       Infringement

    Question No . 7:

            Did Edwards prove , by a preponderance of the evidence, that Boston Scientific
    directly infringed or infringes , or induced or contributed to the infringement of any of the
    following claims of the following patents , as instructed in Instruction Nos. 18 to 23?

    '575 Patent

          Claim 2:          Yes
                       JL   No

    '133 Patent

          Claim 1:          Yes
                       1    No

          Claim 11 :        Yes
                       _x_ No

    '383 Patent

           Claim 1:          Yes
                       __Jf_ No


                                                    4
Case 1:16-cv-00275-JFB-SRF Document 567 Filed 12/11/18 Page 5 of 8 PageID #: 42250




       Claim 4:         Yes
                   _;L_ No

       Claim 7:          Yes
                   _K_ No

    Question No. 8:

            Did Edwards prove, by a preponderance of the evidence, that Boston Scientific
    has supplied all or a substantial portion of the components of a product covered by any
    of the following claims of any of the following patents from the United States to another
    country and actively induced their actual assembly in a way that would have directly
    infringed if it occurred in the United States, as instructed in Instruction No. 24?

    '575 Patent

       Claim 2:         Yes
                   -X-- No

    '133 Patent

       Claim 1:          Yes
                   _x_ No

       Claim 11:         Yes
                   _x_ No

    '383 Patent

       Claim 1:          Yes
                   _x_   No

       Claim 4 :       Yes
                   _lL No

       Claim? :         Yes
                   _2(_ No

    Question No. 9:

            Did Edwards prove, by a preponderance of the evidence , that Boston Scientific
    has supplied a component or components especially made or especially adapted for a
    product, and not a staple article or commodity of commerce suitable for substantial non-
    infringing use, covered by any of the following claims of any of the following patents
    from the United States to another country intending them to be combined in a way that


                                               5
Case 1:16-cv-00275-JFB-SRF Document 567 Filed 12/11/18 Page 6 of 8 PageID #: 42251




    Boston Scientific knew would have directly infringed if it occurred in the United States,
    as instructed in Instruction No. 24?

    '575 Patent

       Claim 2:           Yes
                    2L    No

    '133 Patent

       Claim 1:          Yes
                    ..x_ No

       Claim 11 :         Yes
                    L     No

    '383 Patent

       Claim 1:           Yes
                    ..JL No

       Claim 4:           Yes
                    _x,_ No

       Claim? :           Yes
                    JL.   No



           B.       Validity

    Question No . 10:

            Did Boston Scientific prove , by clear and convincing evidence, that any of the
    following claims of the '575 , '133, or '383 patents is invalid , as instructed in Instruction
    Nos . 27 to 43?

    '575 Patent

       Claim 2:           Yes
                    __x_ No

    '133 Patent

       Claim 1:           Yes
                    _x_   No


                                                  6
Case 1:16-cv-00275-JFB-SRF Document 567 Filed 12/11/18 Page 7 of 8 PageID #: 42252




       Claim 11:           Yes
                    ..x_   No

    '383 Patent

       Claim 1:            Yes
                    .L!_   No

       Claim 4:            Yes
                    .1L    No

       Claim 7:            Yes
                    _x_    No




           C.       DAMAGES

                •   If you answered "yes" to any claim or claims in Question Nos. 7 to
                    9, and "no" to Question No. 10 with respect to that same claim ,
                    answer Question No. 11.

                •   Otherwise , you have reached the end of your deliberations . Please review
                    the answers to Special Interrogatories to ensure they accurately reflect
                    your unanimous determinations and have your foreperson sign and date
                    this form . Then , notify the court that you have reached a verdict.

    Question No . 11:

           What is the total dollar amount that Edwards has proven , by a preponderance of
    the evidence, that it is entitled to recover from Boston Scientific for infringement of the
    claim or claims of the '575 , '133, or '383 patents, as instructed in Instruction Nos . 46 to
    58.

    The Court has found that the total dollar amount must not include Lotus products sold
    for the United States market. These products were used for FDA approval and are
    exempted from damages.

    $_ _ _ _ __




                                                  7
,   .Case 1:16-cv-00275-JFB-SRF    Document 567 Filed 12/11/18 Page 8 of 8 PageID #: 42253




                 •   Your deliberations are at an end. Please review the answers to
                     Special Interrogatories to ensure they accurately reflect your
                     unanimous determinations.

                 •   The Jury Foreperson should then sign and date this verdict form in
                     the spaces below and notify the court that you have reached a
                     verdict.



                                                       DATED this .ll.. day of December, 2018.




                                                  8
